*522Dissenting Opinion of
Adams, Judge.
Section 26, chap. 37, 1 W. S., 294, points out the manner in which writs of summons may be -served on corporations. This section in my opinion comprehends foreign as well as domestic corporations.
There is no good reason why the writ should not be served on a foreign corporation precisely as it is oa a domestic corporation. This was the view which Judge Napton took in Farnsworth vs. Terre Haute, Alton and St. Louis Railroad Company, 29 Mo., 75, and afterwards maintained by Judge Holmes in City of St. Louis vs. Wiggins Ferry Company, 40 Mo., 585.
Besides, the defendant in this case appeared and demurred, and afterwards set up tbe same matter by way of answer, tbat it was a foreign corporation and could not be sued in this State. In my judgment, sucb appearance waived anj' defect there may have been in the service of the summons, and I see no good reason why a foreign corporation should not he subject to the jurisdiction of our courts and to the same rules of pleading as resident corporations.